Citation Nr: 0515511	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  98-14 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for urethritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to March 
1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for urethritis.

The Board notes that the Board previously issued a decision 
in November 2003 on two claims (service connection for scars 
on the hands and wrists and for an acquired psychiatric 
disorder including post-traumatic disorder), which had also 
been on appeal together with the claim for service connection 
for urethritis.  Consequently, the only issue presently 
before the Board is the claim for service connection for 
urethritis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required.


REMAND

In a substantive appeal (VA Form 9) filed in February 2005, 
the veteran requested a hearing before the Board to be held 
at the RO in St. Petersburg, Florida (i.e., a Travel Board 
hearing).  Therefore, on remand, the RO should schedule the 
veteran for a Travel Board hearing at the RO. 

Accordingly, the case is REMANDED for the following action: 

The RO should schedule the veteran for a 
Travel Board hearing at the RO in St. 
Petersburg, Florida, in the order that 
this request was received.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims must 
be handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




